DETAILED ACTION
Claims 2 and 9 are canceled.  Claims 1 and 8 are currently amended.  A complete action on the merits of pending claims 1, 3-8, and 10-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. US 20150342671 (Govari) in view of Cao et al. US 20140257130 (Cao) and Curran et al US 10751118 (Curran).
Regarding claims 1, 5, 8 and 12, Govari teaches an insertion tube (Fig 2 catheter 24) having a distal end configured for insertion into a body of a patient (Fig. 1) and containing a lumen having an electrical conductor for conveying electrical energy (par. [0038] conductor 64); a conductive cap attached to the distal end of the insertion tube and coupled electrically to the electrical conductor (Figs. 2 and 4 electrode 56 and metallic electrode body 60), the cap comprising a side wall having multiple longitudinal bores therein (Figs. 2 and 4 and par. [0043] holes for thermocouples), a pair of thermocouples and associated conductors (Fig. 5 both the conductor and thermocouple are in the bore) disposed in respective ones of the longitudinal bores (par. [0043] thermocouples 50); and an electrically and thermally conductive cement at least partially filling the longitudinal bores so as to secure the thermocouples in the bores and to surround the thermocouple (par. [0043] potting with epoxy) while making electrically conductive contact between the thermocouples and the conductive cap (Fig. 5 and par. [0041] connection 72, par. [0043] epoxy connection).
Govari does not explicitly teach each longitudinal bore extending from adjacent a distal end of the conductive cap to a proximal end of the conductive cap and the first thermocouple of the pair being formed by a first solder joint between an exposed portion of a first side of a constantan wire extending along the respective ones of the longitudinal bores and an exposed portion of a first copper wire adjacent to the constantan wire first side, the second thermocouple of the pair being formed by a second solder joint between an exposed portion of a second side of the constantan wire and an exposed portion of a second copper wire adjacent to the constantan wire second side, the constantan wire being separated from the first and second copper wires, respectively, by an insulating material and first electrical conductor and the multiplicity of second electrical conductors are connected together by insulating material.  However, shown in Figs. 2 and 5 the conductors go longitudinally in the cap and have multiple thermocouple connections.  Further, in Fig. 5 the configuration of one common wire being connected to two different wires to create a thermocouple.  In this the copper conductor 64 is the common conductor while there are different constantan wires 64.
Coa, in an analogous medical device, teaches conductive wires that are surrounded by an electrically insulating layer (par [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the conductors of Govari to be insulated since it is a known technique in the art to prevent electrical arcing between conductors and preventing fluid washing over the conductors inside of the catheter.
Curran, in an analogous medical device, teaches where there are longitudinal bores that extend proximally from the cap (Figs. 3A and 3B). Curran further states that the common wire is constantan and the multiple wires are copper (col. 6 lines 24-28).  Additionally, the wires can be connected by solder (col. 4 lines 16-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the conductors of Govari and Coa to have the common wire be constantan and the plurality of wire be copper, as taught by Curran.  This presents the advantage of having less effect on other sensors since constantan has low thermal conductivity (Curran col. 6 lines 30-35)
Regarding claims 3 and 10, Govari does not explicitly teach wherein the conductive cap has a cap thermal conductivity, and the electrically conductive cement has a cement thermal conductivity at least 25% of the cap thermal conductivity.  However, Govari does teach using a thermally conductive epoxy that reflects the actual temperature of the electrode (par. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to optimize the thermal conductivity to be at least 25% of the thermal conductivity of the cap so the temperature reading will be closer to the actual temperature of the electrode.
Regarding claims 4 and 11, Govari teaches wherein the plurality of thermocouples comprises a first electrical conductor having a first composition electrically connected at respective junctions to a multiplicity of second electrical conductors having a second composition (par. [0037] common coper conductor 64 and multiple constantan conductors 68).
Regarding claims 6 and 13, Govari teaches wherein the plurality of thermocouples comprises a first thermocouple positioned at a distal location in a given longitudinal bore and a second thermocouple positioned at a proximal location in the given longitudinal bore (Figs. 2 and 5 locations of thermocouples 50).
Regarding claims 7 and 14, Govari teaches wherein the electrical energy comprises radiofrequency energy for ablating tissue in the body of the patient (par. [0041]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794